Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Claims 49-66, 67-69, 70-72. Claims 67-69 were withdrawn. 
Claims 49-66, 70-72 were examined.  
Note regarding election/restriction to recap:-
    PNG
    media_image1.png
    161
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    126
    631
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
The claims 49-66, 70-72 were rejected under 35 USC 103 over Paul Sibasish.
Applicants argue that the argument that an benzofuran ring can replace a indole ring is not correct. They  refer to their reference Kreugel’ s Chemical and Biological Exploration of  Novel Opioid Receptors and say that the a benzofuran and indole are not bioisoseters and they have unexpected properties. That the benzofuran  properties were 150 times better. 
In their arguments they say that on pages 132 -134 recites 
    PNG
    media_image3.png
    276
    624
    media_image3.png
    Greyscale
The examiner was not able find this in the reference no in the application on these pages. 
Even the reference the page 164 did not have reference to noribogaine or that the scaffold has better properties. So the arguments are not proper and also unclear. So the fact that the benzofuran has much better activity is not understood. 
Besides and most importantly the reference does teach compound 4, which has a benzofuran. 
to compounds and not a method. 
The reference also recites that the benzofuran is more stable, so there is motivation to make them the benzofuran analogs.. 
    PNG
    media_image4.png
    225
    291
    media_image4.png
    Greyscale
the reference also teaches  the ibogamine.
    PNG
    media_image5.png
    141
    304
    media_image5.png
    Greyscale


Therefore the arguments presented is not convincing and therefore the rejection over Paul Sibasish is maintained. 







    PNG
    media_image6.png
    310
    508
    media_image6.png
    Greyscale


Compound 4 in the reference has the same core as applicant’s compound with an “O” and the  same R1 and other substituents. Therefore the claims are obvious. 


The claims were also rejected under 35 USC over Moriarty .
Applicants argue the same as the unexpected results in Keurger . The Moriarty reference teaches both the benzofuran and the indole analog. 
The reasoning is unexpected results are not convincing as 1) the claims are drawn to compounds and not methods. The reference  has a motivation to make additional compounds. The motivation does not have to same as that of applicants
2) the page numbers in the arguments and the reference do not match, page 132-133 does not recite what applicants have quoted.
3) The data is not presented in an affidavit. 
So for all these  reasons the rejection is maintained. 

New Rejections:-

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-66, 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Gautam Kumar .

Applicant’s compounds are drawn to 

    PNG
    media_image7.png
    157
    463
    media_image7.png
    Greyscale



Scope and Content of Prior Art and the claims MPEP 2141.02 

    PNG
    media_image8.png
    164
    367
    media_image8.png
    Greyscale

  Analogs 5, X is an Q or an S , R1 is an OH, R2 is a H or a –OMe. . 
The last paea in the reference teaches that by tweaking the stating materials of 6a and 6b 

    PNG
    media_image9.png
    96
    149
    media_image9.png
    Greyscale
 and 6b 
    PNG
    media_image10.png
    88
    162
    media_image10.png
    Greyscale
 he compounds of formula 5 can be made. 

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The prior ar has not made formula 5 compounds but there is a teaching of how to make them. Therefore one of skill in the art would make the compounds of formula 5, which are the compounds of applicants invention. There is a motivation to make them and a method is shown to make them such that a person of skill in the art would be able to make them and therefore the compounds are obvious over those disclosed in the art. 
Conclusion
Claims 49-66, 70-72 are rejected. 
Claims 67-69 are withdrawn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



January 29, 2021.